internal_revenue_service number release date index number ------------------------------------------------- --------------------------------- ----------------------- --------------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc fip b02 plr-134452-14 date date legend llc ---------------------------------------------------- ---------------------------------- date state advisor date date date --------------------------- -------------- ---------------- ---------------------- ---------------------------- --------------------------- dear --------------- this is in reply to a letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and plr-134452-14 of the procedure and administration regulations for llc to elect to be treated as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code beginning with its taxable_year ended on date facts llc was incorporated on date under state law at all times it intended to be treated as a reit for federal_income_tax purposes under subchapter_m of the code llc retained advisor to prepare its form 1120-reit making the election under sec_856 the due_date for filing that form was date advisor also prepared a form_7004 to extend the time for filing the form 1120-reit to date due to administrative burdens associated with the immense volume of filings during the days immediately preceding date the form_7004 was not brought to advisor’s mailroom before date the following representations are made in connection with the request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service service granting the relief requested will not result in llc having a lower tax_liability in the aggregate for all years to which the election applies than it would have had if the election had been timely made taking into account the time_value_of_money llc does not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences llc did not choose to not file the election llc is not using hindsight in requesting this relief no specific facts have changed since the due_date for making the election that makes this election advantageous to llc in addition affidavits on behalf of llc have been provided as required by sec_301_9100-3 of the procedure and administration regulations plr-134452-14 law and analysis sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such an election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1_856-2 the election shall be made by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted we conclude that llc has shown good cause for granting a reasonable extension of time to file form 1120-reit making the election under sec_856 of the code the extension of time to make the election i sec_90 days from the date of this letter this ruling is limited to the timeliness of the filing of llc’s form 1120-reit for purposes of the election under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether llc otherwise qualifies as a reit under subchapter_m of the code plr-134452-14 no opinion is expressed with regard to whether the tax_liability of llc is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely susan thompson baker susan thompson baker senior technician reviewer branch office of the associate chief_counsel financial institutions and products
